NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          FEB 08 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




ERIC F. GARRISON,                                No. 13-36070

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00326-JLR

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted February 4, 2016**
                                Seattle, Washington

Before:        KOZINSKI, O’SCANNLAIN and GOULD, Circuit Judges.

      1. The ALJ did not err by assigning “little weight” to the opinion of Dr.

Yuodelis-Flores. An ALJ may discount the opinion of a treating physician when



          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2
he provides “specific and legitimate reasons” for doing so. Lester v. Chater, 81
F.3d 821, 830–31 (9th Cir. 1996) (as amended). The ALJ offered two specific and

legitimate reasons to distrust Dr. Yuodelis-Flores, both of which are amply

supported by the record. First, Dr. Yuodelis-Flores’s opinion was inconsistent

with a report from Dr. Koenen, another one of Garrison’s examining physicians.

See Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (as amended)

(noting that ALJs are responsible for “resolving conflicts in medical testimony”).

Second, Dr. Yuodelis-Flores reported that some of the memory problems she

observed in Garrison might be explained by his “discomfort during [the]

interview.”


       2. The ALJ did not err in discounting the opinion of Dr. Carstens. As the

ALJ correctly noted, Dr. Carstens’s report was internally inconsistent. One portion

of Dr. Carstens’s report suggested that Garrison suffered from “marked” social and

functional limitations, but a later portion of the same report suggested that

Garrison’s functional limitations were mild or even non-existent. Because Dr.

Carstens’s opinion was confusing and illogical, the ALJ was within his discretion

to assign it “little weight.”
                                                                                page 3
      3. The ALJ did not err in discounting the opinion of Dr. Widlan. Dr.

Widlan suggested that Garrison had markedly impaired abilities to function in the

workplace. But this opinion was inconsistent with that of Dr. Koenen, who

reported that Garrison’s limitations were much less severe. Given the difference in

opinion among examining physicians, the ALJ was entitled to discount the more

severe assessment offered by Dr. Widlan. See Edlund, 253 F.3d at 1156.


      4. The ALJ did not err in discounting the psychometric assessment prepared

by Sara Trusz, a student working under the supervision of Dr. Wieneke. Trusz

found that Garrison’s “working memory” was in the bottom .01 percentile, and that

most of his memory abilities were in the “[e]xtremely [l]ow” range. The ALJ

distrusted this radical assessment of Garrison’s functioning because other reports

were “more consistent with [Garrison’s] demonstrated functioning as evidenced by

his daily activities.” Trusz’s report cannot be squared with the facts that Garrison

attended community college, showed up for his AA meetings, cleaned the condo

where he lived, shopped, cooked and reliably attended his medical appointments.

The gap between Trusz’s assessment of Garrison and Garrison’s own account of

his daily activities was a sufficient reason for discounting the psychometric

analysis.
                                                                                page 4
      5. The district court found that Garrison waived any argument regarding his

own credibility by failing to identify any specific errors in the ALJ’s decision.

Because Garrison waived this line of argument below, we will not consider it for

the first time on appeal. See Spurlock v. FBI, 69 F.3d 1010, 1017 (9th Cir. 1995).

In any event, the ALJ provided a specific and valid reason for discrediting

Garrison’s testimony. As the ALJ noted, Garrison’s reports concerning his own

limitations were belied by evidence of his daily activities. See Moncada v. Chater,

60 F.3d 521, 524 (9th Cir. 1995).


      6. The Commissioner’s unopposed motion for judicial notice of AM 13066

is GRANTED.


      AFFIRMED.